DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 17, and 18 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Kuroyanagi et al. (US 2017/0250669).
Referring to Claim 1, Kuroyanagi teaches an acoustic wave device comprising:
a silicon support substrate that includes a first main surface and a second main surface opposing each other (see 10a of fig. 1 with opposing sides and paragraph 28 which shows the substrate as a silicon substrate);
a piezoelectric structure that is provided on the first main surface of the silicon support substrate and that includes a piezoelectric layer (see 10b on top of 10a in fig. 1 and paragraph 28 which describes 10b as a piezoelectric substrate);
an interdigital transducer (IDT) electrode that is provided on the piezoelectric layer (see IDT 40 as a part of 12 in fig. 2A and 12 on top of piezoelectric substrate 10b in fig. 1);
a support layer that is provided on the first main surface of the silicon support substrate and surrounds the piezoelectric layer (see layer 37 in fig. 7 that is on substrate 10a and surrounds piezoelectric layer 10b);
a cover layer that is provided on the support layer (see protective layer 34 on 37 in fig. 7);
a through-via electrode that extends through the silicon support substrate and the piezoelectric structure (see 16a and 16b going through 10a and 10b in fig. 7); and
a first wiring electrode that is connected to the through- via electrode and is electrically connected to the IDT electrode (see wirings 18a and 18b connected to 16a and 16b in fig. 7); wherein
the piezoelectric structure includes at least one layer having an insulating property, the at least one layer including the piezoelectric layer (see paragraph 28 which shows the piezoelectric layer made of lithium tantalite, which is known in the art as an electrical insulating material); and
the first wiring electrode is provided on the layer having an insulating property (see wirings 18 on piezoelectric layer 10b in fig. 7).
Referring to Claim 5, Kuroyanagi also teaches the through-via electrode extends through all of the layers of the piezoelectric structure (see 16 of fig. 1 going through 10a and 10b); and
the first wiring electrode is provided on the piezoelectric layer (see wiring 18 on layer 10b).
Referring to Claim 17, Kuroyanagi also teaches the piezoelectric structure provided in a space defined by the silicon support substrate, the support layer, and the cover layer (see placement of piezoelectric layer 10b above silicon substrate 10a, in between support layer 37 and cover 34 in fig. 7).
Referring to Claim 18, Kuroyanago also teaches the least one layer having an insulating property includes an inorganic insulating material (see paragraph 29 which shows glass substrate, which is inorganic, as insulator).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 15, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroyanagi in view of Caron (US 2018/0138893).
Referring to Claim 2, Kuroyanagi does not teach the piezoelectric structure including a low-acoustic-velocity film through which a bulk wave propagates at an acoustic velocity lower than an acoustic velocity of a bulk wave that propagates through the piezoelectric layer; and
the low-acoustic-velocity film is provided between the silicon support substrate and the piezoelectric layer.
Caron teaches the piezoelectric structure including a low-acoustic-velocity film through which a bulk wave propagates at an acoustic velocity lower than an acoustic velocity of a bulk wave that propagates through the piezoelectric layer (see paragraph 96 which shows a functional layer made of SiO2 which is the low velocity layer, where it is known in the art that the layer made of SiO2 is a low velocity layer in which the wave propagating through the layer is slower than through the piezoelectric layer); and
the low-acoustic-velocity film is provided between the silicon support substrate and the piezoelectric layer (see paragraph 96 which shows the functional layer under piezoelectric layer and over high velocity layer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Caron to the device of Kuroyanagi in order to increase the durability of the wave device by adding more layers.
Referring to Claim 3, Caron teaches the piezoelectric structure includes a high-acoustic-velocity film through which an acoustic wave propagates at an acoustic velocity higher than an acoustic velocity of an acoustic wave that propagates through the piezoelectric layer (see paragraph 96 which shows a high velocity layer made of SiN where it is known in the art that the layer made of SiN is a high velocity layer in which the wave propagating through the layer is faster than through the piezoelectric layer); and
the high-acoustic-velocity film is provided between the silicon support substrate and the low-acoustic-velocity film (see paragraph 96 which shows the functional (low velocity) layer over high velocity layer, which is over substrate).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Caron to the device of Kuroyanagi in order to increase the durability of the wave device by adding more layers.
Referring to Claim 15, Caron teaches a high-frequency front-end circuit comprising an acoustic wave device (see 12, 14, 16, and 18 of fig. 7) and a power amplifier (see 201, 204, and 207 of fig. 10A). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Caron to the device of Kuroyanagi in order to increase the capabilities of the acoustic wave device during communications.
Referring to Claim 16, Caron also teaches a communication device 212 (fig. 10B) and an RF signal processing circuit (see paragraph 122 which shows RF multiplexing).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroyanagi in view of Schiek et al. (US 2020/0014368).
Referring to Claim 4, Kuroyanagi does not teach the piezoelectric structure including an acoustic reflection film including a plurality of low-acoustic-impedance layers each having a relatively low acoustic impedance and a plurality of high-acoustic-impedance layers each having a relatively high acoustic impedance; and
the acoustic reflection film is provided between the silicon support substrate and the piezoelectric layer.
Schiek teaches the piezoelectric structure including an acoustic reflection film including a plurality of low-acoustic-impedance layers each having a relatively low acoustic impedance and a plurality of high-acoustic-impedance layers each having a relatively high acoustic impedance (see paragraph 64 which shows reflector 8 with multiple low impedance layers 6 and multiple high impedance layers 7 as shown in fig. 1); and
the acoustic reflection film is provided between the silicon support substrate and the piezoelectric layer (see fig. 1 which shows reflector between substrate 5 and piezoelectric layer 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Schiek to the device of Kuroyanagi in order to increase the performance of wave propagation throughout the device.

Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroyanagi in view of Hashimoto (US 2009/0114441).
Referring to Claim 6, Kuroyanagi does not teach wherein the through-via electrode does not extend through the piezoelectric layer of the piezoelectric structure and extends through the low-acoustic-velocity film;
the low-acoustic-velocity film is one of the at least one layer having an insulating property; and
the first wiring electrode is extended from the piezoelectric layer to the low-acoustic-velocity film.
Hashimoto teaches wherein the through-via electrode does not extend through the piezoelectric layer of the piezoelectric structure and extends through the low-acoustic-velocity film (see fig. 10 where through electrode 22 does not pass through piezoelectric layer 41);
the low-acoustic-velocity film is one of the at least one layer having an insulating property (see 11 of fig. 10 where a layer made of SiO2 is known in the art to be a low velocity layer and where silicon is an insulator); and
the first wiring electrode is extended from the piezoelectric layer to the low-acoustic-velocity film (see paragraph 48 which shows electrode 12 extending into low velocity layer 11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Hashimoto to the device of Kuroyanagi in order to increase reliability of the acoustic device by accounting for differences in temperature.
Referring to Claim 9, Kuroyanagi does not teach a first insulating layer provided between the silicon support substrate and the through-via electrode and between the piezoelectric structure and the through-via electrode. Hashimoto teaches a first insulating layer provided between the silicon support substrate and the through-via electrode and between the piezoelectric structure and the through-via electrode (see paragraph 54 which shows insulating film 23 and fig. 10 which shows the insulating film between through electrode 22 and substrate 2 as well as piezoelectric structure 41). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Hashimoto to the device of Kuroyanagi in order to increase reliability of the acoustic device by accounting for differences in temperature.

Claim(s) 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroyanagi in view of Inoue et al. (US 2019/0123709).
Referring to Claim 14, Kuroyanagi does not teach wherein when a wavelength that is defined by a pitch of electrode fingers of the IDT electrode is lamda, a thickness of the piezoelectric layer is about 3.5*lamda or less. Inoue teaches wherein when a wavelength that is defined by a pitch of electrode fingers of the IDT electrode is lamda, a thickness of the piezoelectric layer is about 3.5*lamda or less (see paragraph 103 which shows the thickness of the piezoelectric layer as 0.15*lamda which is less than 3.5*lamda). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Inoue to the device of Kuroyanagi in order to maintain optimum performance of the acoustic wave device.
Referring to Claim 19, Inoue also teaches a dielectric film that covers the IDT electrode (see dielectric layer 53 of fig. 7 covering IDT 52). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Inoue to the device of Kuroyanagi in order to maintain optimum performance of the acoustic wave device.

Allowable Subject Matter
Claims 7, 8, and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 7, Kuroyanagi, Caron, Schiek, Hashimoto, and Inoue do not teach, alone nor in combination, wherein:
the through-via electrode does not extend through the piezoelectric layer and the low-acoustic-velocity film of the piezoelectric structure;
the through-via electrode extends through the high-acoustic-velocity film;
the high-acoustic-velocity film is one of the at least one layer having an insulating property; and
the first wiring electrode is extended from the piezoelectric layer to the high-acoustic-velocity film.
Regarding Claim 8, Kuroyanagi, Caron, Schiek, Hashimoto, and Inoue do not teach, alone nor in combination, wherein:
the through-via electrode does not extend through the piezoelectric layer of the piezoelectric structure;
the through-via electrode extends through at least one of the plurality of low-acoustic-impedance layers and the plurality of high-acoustic-impedance layers;
one of the plurality of low-acoustic-impedance layers and the plurality of high-acoustic-impedance layers through each of which the through-via electrode extends, the one layer being closest to the piezoelectric layer, is one of the at least one layer having an insulating property; and
the first wiring electrode is extended from the piezoelectric layer to the layer that is one of the plurality of low-acoustic-impedance layers and the plurality of high-acoustic-impedance layers, through each of which the through-via electrode extends, and that is closest to the piezoelectric layer.
Regarding Claim 10, Kuroyanagi, Caron, Schiek, Hashimoto, and Inoue do not teach, alone nor in combination, wherein:
a second wiring electrode that is connected to the through-via electrode is provided on the second main surface of the silicon support substrate;
a bump is provided on the second wiring electrode; and
when viewed in a direction normal or substantially normal to the second main surface, the bump is provided at a position that does not overlap the through-via electrode.
Claims 11-13 depend in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648